 YET AH RESTAURANT47Yet Wah Restaurant and Hotel and Restaurant Em-ployees and Bartenders Union, Local 2, Hoteland Restaurant Employees and Bartenders In-ternational Union, AFL-CIO. Case 20-CA-14622August 12, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEI.LO, ANDTRUESDALEOn March 13, 1980, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Yet Wah Restaurant, San Francisco, California, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the rele ant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProducilInc., 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for resersing his findingsThe Administrative Law Judge inadvertently stated that there werefour union elections between 1975 and 1979. when in fact the evidenceshows only that there were four different union administrations duringthis period.2 The Administrative Law Judge found. and we agree, that Respond-ent violated Sec. 8(a)(5) and (1I) of the Act by refusing to allow a busincssrepresentative of the Union access to its premises a required hby the col-lective-bargaining agreement between Respondent and the Union Al-though he included in his recommended Order a prosision requiring Re-spondent to cease and desist therefrom, he inadvertentl5 failed to includean affirmative provision requiring Respondent to allow such access to itspremises as permitted b that agreement We shall modifN his recom-mended Order accordingly251 NLRB No. 10"(b) Allow the Union access to its premises toadminister the collective-bargaining agreementwhich includes a proviso allowing the Unionaccess for this purpose."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILl. NOT refuse to bargain collectivelywith Hotel and Restaurant Employees andBartenders Union, Local 2, Hotel and Restau-rant Employees and Bartenders InternationalUnion, AFL-CIO, by refusing upon request tosupply relevant information needed by saidUnion to represent the employees in the ap-propriate bargaining unit and refusing to allowthe above-described Union access to our prem-ises to administer the collective-bargainingagreement which includes a proviso allowingthe Union access for this purpose. The appro-priate bargaining unit is:All employees employed by us at 2140Clement Street, San Francisco, Californiaand who are employed in the job classifica-tions listed in the Independent Restaurant &Tavern Agreement effective September 1,1972; excluding all other employees, guardsand supervisors as defined in the NationalLabor Relations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed inSection 7 of the National Labor Relations Act.WE WILL furnish, upon request, to theabove-named Union the names, dates of hire,termination dates, social security numbers,work classifications, and wages for all employ-ees employed by us since November 1978 inthe appropriate unit.WE WILL allow the above-named Unionaccess to our premises to administer the collec-tive-bargaining agreement which includes aproviso allowing the Union access for this pur-pose.YET WAH RESTAURANTYET WAH RESTAURANT 47 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge:This proceeding, in which a hearing was conducted onNovember 28, 1979, is based upon an unfair labor prac-tice charge filed on May 3, 1979, by the Hotel and Res-taurant Employees and Bartenders Union, Local 2, Hoteland Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, herein called the Union, against YetWah Restaurant, herein called Respondent. A complaintissued against Respondent on July 12, 1979, on behalf ofthe General Counsel of the National Labor RelationsBoard, herein called the Board, by the Regional Directorof the Board, Region 20, alleging that Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the National Labor RelationsAct, herein called the Act, by refusing to furnish theUnion with certain information and to allow the Unionaccess to its premises. Respondent filed an answer to thecomplaint denying the commission of the alleged unfairlabor practices. Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs, I make the following:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceRespondent is a corporation owned by Hoon SengChan and his wife. It owns and operates eight restaurantsin San Francisco, California, and vicinity. In 1969 Chan,operating as a sole proprietor, opened his first restau-rant,2and by April 1975 owned and operated two res-taurants and was in the process of opening a third onelocated in San Francisco at 21400 Clement Street, hereinreferred to as the 2140 Clement Street Restaurant or theRestaurant, which opened on April 20, 1978.On May 1, 1975, Chan signed a memorandum agree-ment with the several local unions3affiliated with theSan Francisco Local Joint Executive Board of CulinaryWorkers, Bartenders, otel, Motel and Club ServiceWorkers, herein called the Joint Board. The agreement iseffective from May 1, 1975, until May 1, 1980, and pro-vides for recognition of the several local unions as thesole collective-bargaining agency for all of Chan's em-ployees who do work which falls under the constitution-al jurisdiction of the unions and are employed at the2140 Clement Street Restaurant or at any restaurantwholly or partly owned or operated by Chan. Under theterms of the agreement Chan agreed to "accept, adoptI Respondent admits that the Union is a labor organization ithin themeaning of Sec. 2(6) of the Act Also. Respondent admits that Respond-ent is an employer engaged in commerce within the meaning of Sec 2(^)and (7) o the Act and meets that Board's applicable discretionary juris-dictional standardIn 1976 Respondent was incorporatedThese unions were Dining Room Employees Union, No. 9; Bartend-ers' Union, No. 41; Cooks. Pastry Cooks & Assistants' Union. No 44.Miscellaneous Employees' Union. No. 110; and Hotel, Motel & ClubService Workers' Union, No. 283and observe" all of the rules prescribed by the Independ-ent Restaurant & Tavern Agreement governing employ-ees' terms and conditions of employment.The Independent Restaurant & Tavern Agreement re-ferred to in the May 1, 1975, memorandum agreement isa conventional collective-bargaining agreement which,among other provisions, includes a union-security provi-sion whereby employees are required to join the varioussignatory unions after 30 days of employment; a provi-sion whereby the employer is obligated to make monthlycontributions on behalf of eligible employees into certainhealth, welfare and pension trust funds; a provisionwhereby the employer agrees to hire applicants throughthe various local unions; a provision which states that"[p]roperly authorized representatives of the Union shallbe permitted to investigate the standing of all employeesand to investigate conditions to see that the Agreement isbeing enforced, provided that no interview shall be heldduring the rush hours, or unreasonably interrupt theduties of any employee;" a provision requiring the em-ployer to post a work schedule specifying the name andclassification of each employee and other related infor-mation and furnish a copy of the work schedule to theunions; and wage provisions.The Memorandum agreement signed by Chan on May1, 1975, was signed on behalf of the unions by LawrenceTom, a business representative for Dining Room Em-ployees Union, Local 9, one of the local unions affiliatedwith the Joint Board. In April 1975 Tom and Chan meton two occasions and discussed the signing of a collec-tive-bargaining agreement covering the employees em-ployed at the 2140 Clement Street Restaurant. Thesemeetings culminated in their May 1, 1975, meeting atwhich time they signed the memorandum agreement. Itis also undisputed that at this meeting Tom gave Chan acopy of the memorandum agreement and of the Inde-pendent Restaurant & Tavern Agreement referred totherein.Tom and Chan are Chinese. Tom is fluent in Englishbut his Chinese (Cantonese) is limited. Chan is fluent inChinese (Cantonese) whereas his English is limited. Al-though Chan only understands a "little" English, Tomwas sufficiently proficient in Cantonese so that Chan un-derstood him when they spoke about uncomplicated mat-ters. Present at the May 1, 1975, meeting, in addition toTom and Chan, was Jack Louie, a bookkeeper for Local9, who was fluent in both English and Cantonese. Tombrought Louie with him to this meeting to act as an in-terpreter because Tom intended to give the aforesaidagreements to Chan and explain them and knew thatChan had difficulty understanding and reading English.The May 1, 1975, meeting lasted 2 hours and tookplace at the 2140 Clement Street Restaurant. Tom gaveChan copies of the memorandum agreement and the In-dependent Restaurant & Tavern Agreement. In responseto Chan's questions Tom outlined some of Chan's obliga-tions under these agreements. Chan questioned Tom spe-cifically about his contractual obligation concerningunion-security, wages, health and welfare, and workschedules. Tom went over the provisions of the Inde-pendent Restaurant & Tavern Agreement which con- YET WAH RESTAURANT49tained the rates of pay for the various kinds of work per-formed by the Restaurant's employees. In answer toChan's inquiry about health and welfare payments andthe number of employees who had to comply with theunion-security provision, Tom explained that all employ-ees who worked a certain number of hours were coveredunder the contractual health and welfare and pensionplans and that a permanent employee after working 30days, must join one of the unions pursuant to the con-tractual union-security provision. Tom also explainedthat Chan must hire his employees through the signatoryunions but if they were not able to supply him with ap-plicants he could hire from other sources. In additionTom told Chan that he was obligated to provide the sig-natory unions with a copy of the employees' workschedule. The meeting ended with Chan and Tom sign-ing the Memorandum Agreement.The aforesaid description of the May 1, 1975, meetingis based upon Tom's testimony.4Chan in effect testifiedthat he met with Tom on two or three occasions in April1975 at which time Tom threatened to picket the 2140Clement Street Restaurant so as to interfere with theopening of the Restaurant if Chan did not "join theunion" and assured Chan that so long as Chan agreedthat six or seven of the Restaurant's employees wouldjoin the Union that there would be no picketing. Regard-ing this meeting with Tom on May 1, 1975, Chan did notdeny that the meeting lasted 2 hours and admitted thatLouie, who came with Tom, acted as an interpreter andthat Tom explained to Chan "in a very general way"what he was signing, but did not explain all of the provi-sions contained in the Independent Restaurant & TavernAgreement. Lastly Chan testified that he understoodfrom what Tom said that his only obligation under theterms of the collective-bargaining agreement he signedon May 1, 1975, was to have six or seven employees jointhe Union and that he was not otherwise obligated tocomply with the terms of the collective-bargainingagreement. Tom, on the other hand, specifically deniedthreatening to picket the Restaurant if Chan did not signa collective-bargaining agreement or that he indicated toChan that any agreement signed would only cover six orseven employees.I have credited Tom's testimony, rather than Chan's,because of Tom's demeanor. In addition, Tom's accountof his meetings with Chan was given in a straightfor-ward manner, without evasiveness or inadequatememory. Chan's testimony was vague and evasive. Itwas lacking in specificity. He made no effort to describehis meetings with Tom in any detail. Regarding the cru-cial May 1 meeting at which it is undisputed that Chansigned the collective-bargaining agreement, his sole testi-mony was that Tom "in a very general way" explainedwhat Chan was signing, but that Tom did not explain allof the provisions included in the Independent Restaurant& Tavern Agreement. Also Chan's testimony seems in-herently implausible. Thus, it is undisputed that the May1 meeting lasted 2 hours and that Louie came with Tom4 Jack Louie, who acted as an interpreter at the meeting, did not tes-tify. He was not employed by the Union at the time of hearing hereinhaving been terminated by Local 9 over 4 years prior to the hearing heGeneral Counsel unsuccessfully tried to locate Louie.to act as an interpreter. If, as Chan would have me be-lieve, Chan and Tom previously agreed to enter into a"sweetheart contract" why was it necessary for them tomeet on May I for 2 hours with an interpreter and goover provisions included in the collective-bargainingagreement. Clearly, if Chan and Tom had intended notto enter into a real collective-bargaining relationshipthere would have been nothing for them to explain ordiscuss, certainly not to the extent of requiring an inter-preter or 2 hours of explanation. Lastly, when the Unionin 1978 and 1979 attempted to secure Respondent's com-pliance with the terms of the May 1, 1978, collective-bar-gaining agreement Respondent, as described in detailinfra, took the position that the reason Respondent hadno collective-bargaining obligation was that the nature ofthe employing enterprise had changed from a sole pro-prietorship to a corporation. It was not until the hearingin this case that Chan took the position that there was nocollective-bargaining obligation because there was neveran intent on the part of the parties to enter into a truecollective-bargaining relationship. I am convinced that ifthis had been the case Chan would not have waited untilthe unfair labor practice proceeding to state this positionbut would have done so in 1978 and 1979 in reply to theUnion's request that Respondent comply with the termsof the May 1, 1975, collective-bargaining agreement. It isfor all of the aforesaid reasons that I have rejectedChan's testimony.The collective-bargaining agreement signed by Chanwas administered on behalf of the local unions by Local9 Business Representative Tom from May 1, 1975, untilOctober 1, 1978, when the local unions merged into theUnion, the Charging Party in this case, and Tom was as-signed to work in a different geographical area.During the 5 months that the Restaurant was withinthe geographical area serviced by Tom he visited it oncea month.5The record reveals that only six or seven ofthe Restaurant's employees paid union dues during thisperiod of time or during any time material to this caseand that the only Restaurant employees on whose behalfChan contributed into the contractual health, welfare,and pension trust funds were the same six or seven em-ployees. Tom testified that there should have been morethan six or seven employees paying union dues under theterms of the union-security provision, considering thesize of the Restaurant, but testified there was insufficientevidence to establish that Respondent was violating thispart of the contract because each time he visited the Res-taurant and questioned employees to determine whetherChan was complying with the union-security agreementthat the employees whom he questioned told him theyhad just started working or had been working for only aweek or were temporary employees just filling in for anabsent employee for a short period of time.6' He was unable to isit the Restaurant more frequently because hewas responsible for ervicing over 200 restaurants hich employed ap-proximately 1.500 members.6 Tom also testified that when a new business such as the Restaurantfirst opens there is usually a tremendous turnover of employees for thefirst several months.YET WA RESTA RANT 4 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommencing on October 1, 1975, when the Union wasformed as a result of the merger of the several localunions and Tom was reassigned, the Union made noeffort to police its collective-bargaining agreement cov-ering the Restaurant until the latter part of December1978 when Union Business Representative RichardLeung was assigned the geographical area in which theRestaurant is located. During the period of time that theUnion failed to administer the collective-bargainingagreement or otherwise represent the Restaurant's em-ployees the record reveals that the Union's internal af-fairs were in a state of chaos: There was a lack of direc-tion within the Union, business records were lost; thedistricts to which the several union business representa-tives were assigned to work were continually being re-vised; there were four union elections; the Union wasplaced under the trusteeship of the International Union, astate of affairs which lasted until May 1979; the Unionwas involved in an EEOC proceeding which resulted ina court-imposed consent decree requiring the Union toassign additional work to its already overburdened staffof business representatives.When Union Business Representative Leung visitedthe Restaurant in late December 1978, he introducedhimself to the employees who were working in the kitch-en. They pointed out the Restaurant's manager. Leungintroduced himself to the manager and asked for the em-ployees' work schedule. The manager stated she knewnothing about the Union or a union contract and advisedhim to speak to a Mr. Hom, who she stated was Re-spondent's general manager, and gave him Hom's phonenumber and business address.Leung phoned Hom. He introduced himself and askedHom for a meeting to discuss the existing collective-bar-gaining agreement and Respondent's obligation under theagreement. Hom agreed to meet with Leung and theyscheduled a meeting for later that week which tookplace in Respondent's office. Chan was present at thismeeting. Leung asked for the employees' work schedule,stated that the collective-bargaining agreement coveringthe Restaurant was still in effect and that Respondentwas obligated to abide by the terms of that agreement.Hom answered that he doubted the validity of the agree-ment because the business was now being operated as acorporation rather than as a sole proprietorship and ad-vised Leung that Respondent's board of directors wouldmeet to discuss the Union's request and decide whetherthe contract was a valid one. Leung insisted that thecontract was valid and stated that he, Leung, had theright to visit the employees during working time so longas he did not interfere with their work. Hom told himnot to visit the Restaurant as long as the validity of thecontract was in doubt. Chan, who was present for theentire conversation, did not participate. He allowed Homto do all of the talking.Later that same day Leung visited the Restaurantduring the employees lunch break and spoke to the ap-proximately 20 employees who were eating lunch. Heexplained that they were covered by a collective-bar-gaining agreement and told them about the rates of paythey were entitled to be paid under the terms of the con-tract and about the contractual health and welfare bene-fits. He also answered employees' questions. He leftwhen the person who the employees had previouslyidentified as the Restaurant manager asked him to leavethe premises.A few days later Leung phoned Hom and asked aboutthe decision of the board of directors. Hom told him thatthe board of directors had concluded that the May 1,1975, collective-bargaining agreement was not valid andreferred Leung to the Company's lawyer, Norman Lew.Leung phoned Lew, introduced himself and stated thatthe Union felt that its contract with Chan covering theRestaurant was valid since Chan was the president ofRespondent. Lew answered that Respondent's positionwas that since the ownership of the Restaurant hadchanged from an individual proprietorship to a corpora-tion that the contract was not valid. Leung stated thatthe Union thought it had a valid contract and the rightto visit the Restaurant. Lew replied that the Companydid not want him to visit the Restaurant so long as thematter of the contract was in dispute.On June 13, 1979, the Union wrote Respondent thefollowing letter:As you know the Union has a contract with YetWah, running through May 1, 1980. For this reasonwe must request that you comply with its terms andprovisions. Within the past six months the businessagent has made repeated requests that Yet Wah doso, and these requests have been refused.In accordance with section 5 of the General Rulesof the Collective Bargaining Agreement, we there-fore must have work schedules for all of your em-ployees provided to us by June 21, 1979. Thesework schedules must include the full name of allemployees, social security numbers, classification ofeach employee, wages paid to each employee andsuch other items as are listed in Section 5 on Page13 of the Agreement.In addition, we would request that you supply uswith the following information as to all employeesemployed by Yet Wah since November, 1978:(1) Names(2) Dates of Hire(3) Termination dates of any employees terminat-ed during that period(4) Social Security Numbers(5) Work Classification(6) Wages paidIn addition let me remind you of your obligation tocall the Union in the event you will be hiring newemployees. A search of your records indicates thatyou have not been doing so. You must call thehiring hall of the Union upon filling all vacancies.Thank you for your cooperation in this matter, Iremain. ...Respondent did not answer this letter.-----__ __ ____ ------ -____ _______ -__ -__ ---__ ____ ------ YET WAH RESTAURANT51B. Discussion and ConclusionThe complaint alleges that Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing to furnish theUnion with the names, dates of hire, termination dates,social security numbers, work classifications, and wagesof the employees employed at the Restaurant and by re-fusing to permit a union business representative access tothe premises of the Restaurant to administer the parties'collective-bargaining agreement.The record, as described in detail above, establishesthat during the relevant period of time there was a col-lective-bargaining contract in effect between Respondentand the Union covering the Restaurant's employees;7latein December 1978 or early in January 1979, while thecontract was still in effect, Respondent refused to allowa union business agent access to its premises as requiredby the contract; and that as of June 1979, while the con-tract was stiu n effect, Respondent refused to furnish theUnion with hWe names, dates of hire, termination dates,social security numbers, work classifications and wagesfor all employees employed since November 1978 at theRestaurant.The law is settled that when an employer and a unionenter into a collective-bargaining agreement, a presump-tion of majority status is raised and continues for the du-ration of the contract. See Pioneer Inn Associates. d/b/aPioneer Inn and Pioneer Inn Casino v. N.L.R.B., 578 F.2d835, 838 (9th Cir. 1978). In tne instant case Respondentargues that by refusing the Union access to the Restau-rant and refusing to furnish to the Union the requestedinformation that it did not violate Section 8(a)(5) and (1)of the Act because the Union lost the presumption ofmajority status flowing from the existence of its contractwith Respondent inasmuch as (I) "There was no collec-tive bargaining agreement intended" and (2) "Even as-suming a valid collective bargaining agreement, theUnion has abandoned and forfeited any rights thereun-der." I reject Respondent's contentions.In support of its contention that the parties by signingthe May 1, 1975, memorandum agreement did not intendto operate a real collective-bargaining relationship, Re-spondent relies upon the testimony of Chan concerningthe circumstances under which he signed the agreementand the fact that only six or seven employees ever joinedthe Union or had contractual health and welfare contri-butions made on their behalf. As described supra, I haveI I recognize that the recognition provision in the May 1975 "Memo-randum Agreement" by its terms obligates Respondent to recognize theUnion as the employees' bargaining representative at all eight of its res-taurants. However, it is plain that it was the intent of the parties that thescope of the bargaining unit be limited to the Restaurant. Thus. whenTom negotiated the contract with Chan he knew that Chan owned andoperated two other restaurants yet Tom's testimony and Chan's testimo-ny establishes that when they negotiated the agreement it wvas their intentthat the agreement would only cover the employees employed at theRestaurant and that this intent was manifested during the negotiations. Inaddition the preamble to the May 1. 1975, "Memorandum Agreement"states that the agreement is between "[the unions] and Hoon Seng Chanoperating the business establishment at 2140 Clement Street." Finally. Re-spondent only contributed into the contractual health, welfare and pen-sion trust funds on behalf of employees employed at the Restaurant. insum the record reveals clear and objective understanding by both of theparties to the collective-bargaining agreement that the scope of the con-tractual bargaining unit was limited to the employees at the Restaurant.rejected Chan's testimony. And, in the circumstances ofthis case, the fact that Respondent may not have com-plied with the contractual health and welfare and union-security provisions does not by itself establish that therewas no intent by the parties to establish a real collective-bargaining relationship, rather it only demonstrates thatthe Union was negligent in administering the collective-bargaining agreement.8In short the record fails to estab-lish that the collective-bargaining agreement herein wasnot a valid one or that the parties entered into this agree-ment with no intent to establish a true collective-bargain-ing relationship.9In urging that the collective-bargaining agreement andthe employees covered thereunder were abandoned bythe Union, Respondent relies upon the fact that theUnion made no effort to administer the contract or oth-erwise represent the employees from October 1, 1975,until late December 1978, a period of over 3 years. Therecord establishes that while the Union, due to a multi-tude of internal problems, failed to administer or other-wise enforce its contract with Respondent for over yearsthe Union resumed its role as the employees' bargainingrepresentative in late December 1978 when Union Busi-ness Representative Leung sought access to the Restau-rant premises in order to enforce the collective-bargain-ing agreement. Respondent however refused to allow theUnion access to its premises or to furnish the Union withinformation needed to determine whether Respondentwas complying with the terms of the collective-bargain-ing contract.The law is settled that where, as here, there is a validcollective- bargaining agreement, the agreement,...calls into effect the long-established Board pre-sumption of the Union's majority status during theterm of the contract, irrespective of the degree towhich the Union may or may not have been defi-cient in the administration of that agreement.Moreover, even if one were to examine Boardprecedent as to when a union is regarded as "de-funct"-so that its collective-bargaining agreementno longer constitutes a bar to petitions from com-peting unions-it is clear that, to preserve the via-bility of its agreement for contract-bar purposes, arecognized union need only show that it is willingand able to represent the covered employees at thetime its status is called into question. [Pioneer InnAssociates, 228 NLRB 1263, 1264, enfd. on this point578 F.2d 835, 839 (9th Cir. 1978).]In this regard the record establishes that notwithstandingits inactivity prior to December 1978 the Union in De-cember 1978 undertook to represent the employees, andenforce the terms of the governing collective-bargaining8 As discussed supra, the Union's failure to administer the collective-bargaining agreement for the greater part of its term was apparently dueto internal union difficulties.In view of this conclusion I have found it unnecesssary to considerthe General Counsel's contention that the evidence pertaining to the cir-cumstances surrounding the entering into of the May 1, 1975. collective-bargaining agreement is barred by either the panel evidence rule or Sec10(b) of the Act.YET ~ WA.ET U A T5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement but was precluded from doing so by Respond-ent's refusal to allow the Union access to its premises orto furnish the Union with information necessary for theUnion to determine whether or not the Company wascomplying with its contractual obligations. In short therecord demonstrates that the Union "[was] willing andable to represent the covered employees at the time itsstatus [was] called into question." Pioneer Inn Associates,supra.' 0Accordingly, I find that Respondent, by engaging inthe above-mentioned conduct-refusing to furnish theUnion the names, dates of hire, termination dates, socialsecurity numbers, work classifications, and wages for allemployees employed since November 1978 at the Res-taurant and refusing to allow a union business agentaccess to the premises as required by the contract-at atime when a valid contract between it and the Unionwas still in effect, violated Section 8(a)(5) and (1) of theAct as alleged by the General Counsel.CONCIUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All employees employed by Respondent at its res-taurant located at 2140 Clement Street, San Francisco,California, and who are employed in the job classifica-tions listed in the Independent Restaurant & TavernAgreement effective September 1, 1972; excluding allother employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.4. At all times material the Union has been and is nowthe exclusive collective-bargaining representative of allthe employees in the aforesaid bargaining unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Actby refusing to allow a union business representativeaccess to its premises as required by the collective-bar-gaining agreement between Respondent and the Unionand by refusing to furnish the Union with the names,dates of hire, termination dates, social security numbers,work classifications and wages for all employees em-ployed since November 1978 in the appropriate unit.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing finding of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER The Respondent, Yet Wah Restaurant, 2140 ClementStreet, San Francisco, California, its officers, agents, suc-cessors, and assigns, shall:10 I note that, unlike Pioneer Inn Associatures, here Respondent did notquestion the Union's majority status but only the validity of the govern-ing collective-bargaining agreement. I also note that it was Respondent'srefusal to allow the Union access to its premises so that it could deter-mine whether Respondent was complying with the collective-bargainingagreement which precluded the Union from engaging in the type of rep-resentation activities on behalf of the employees which were found inPioneer Inn Assroiatre."' In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the1. Cease and desist from:(a) Refusing to bargain collectively with Hotel andRestaurant Employees and Bartenders Union, Local 2,Hotel and Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, by refusing upon request tosupply relevant information needed by said union to rep-resent the employees in the appropriate bargaining unitand refusing to allow the Union access to its premises toadminister the collective-bargaining agreement which in-cludes a provision allowing the Union access for thispurpose.The appropraiate bargaining unit is:All employees employed by Respondent at 2140Clement Street, San Francisco, California and whoare employed in the job clsssifications listed in theIndependent Restaurant & Tavern Agreement effec-tive September 1, 1972; excluding all other employ-ees, guards and supervisors as defined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Furnish, upon request, the above-described Unionthe names, dates of hire, termination dates, social secu-rity numbers, work classifications and wages for all em-ployees employed since November 1978 in the appropri-ate unit.(b) Post at its office and place of business where no-tices to employees represented by the aforesaid Union inthe bargaining unit hereinabove are customarily postedby Respondent, copies of the attached notice marked"Appendix."'2Copies of said notice, on forms providedby the Regional Director for Region 20, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees employed in the appropriate bargaining unitare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.findings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall e deemed waived for all purposes" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National l.abor Relations Board" shall read "Posted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"